Case: 20-11040       Document: 00516289004           Page: 1      Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                April 21, 2022
                                    No. 20-11040
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


   In the Matter of: William Paul Burch,

                                                                                Debtor,

   William Paul Burch,

                                                                            Appellant,

                                          versus

   Areya Holder Aurzada,

                                                                              Appellee.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:20-CV-1050


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          William Burch appeals the dismissal of his appeal arising from a pro-
   ceeding in bankruptcy court. The bankruptcy appeal was dismissed after



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11040      Document: 00516289004             Page: 2   Date Filed: 04/21/2022




                                       No. 20-11040


   Burch did not pay the filing fee.
          Burch has moved to remand to the district court. He asserts that he is
   now able to pay the filing fee because his financial situation has improved.
   Because the record does not establish that the district court issued a state-
   ment or indicative ruling per Federal Rule of Civil Procedure 62.1 and
   Federal Rule of Appellate Procedure 12.1, upon which Burch relies, the
   motion to remand is denied. See Fed. R. App. P. 12.1; Fed. R. Civ. P.
   62.1; cf. Moore v. Tangipahoa Par. Sch. Bd., 836 F.3d 503, 504 (5th Cir. 2016).
          Burch moves to procced in forma pauperis (“IFP”) on appeal. To pro-
   ceed IFP, a litigant must be economically eligible, and his appeal must not be
   frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the appeal is
   frivolous, this court will dismiss it. See Baugh v. Taylor, 117 F.3d 197, 202
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we concluded that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 293 (5th Cir.
   2021). Also, his conclusional assertions effectively fail to identify any error
   in the dismissal of his bankruptcy appeal for failing to pay the filing fee, and
   he has not shown a nonfrivolous issue on appeal. See Carson, 689 F.2d at 586.
   Thus, the motion to proceed IFP is DENIED, and the appeal is
   DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir.
   R. 42.2.
          Because Burch failed to heed our sanctions warnings and our direction
   to withdraw any pending appeals that were frivolous, we imposed monetary
   sanctions. Burch v. Select Portfolio Servicing, Inc. (In re Burch), No. 20-11171,
   2022 WL 212836, *1 (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction);
   Burch v. America’s Servicing Co. (In re Burch), No. 20-11074, 2021 WL
   5286563, *1 (5th Cir. Nov. 12, 2021) (unpublished) ($100 sanction). Burch,




                                            2
Case: 20-11040      Document: 00516289004            Page: 3    Date Filed: 04/21/2022




                                      No. 20-11040


   who has paid the monetary sanctions, has repeatedly ignored our admoni-
   tions, so an additional monetary sanction is warranted. Burch is hereby
   ORDERED to pay $500 to the clerk of this court. The clerk of this court
   and the clerks of all courts subject to the jurisdiction of this court are directed
   to return to Burch unfiled any submissions he should make until the sanction
   imposed in this matter is paid in full.
          We again WARN Burch that additional frivolous or abusive filings in
   this court, the district court, or the bankruptcy court will result in the imposi-
   tion of further sanctions. Burch is once again admonished to review any
   pending appeals and to withdraw any that are frivolous.




                                             3